Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-36 are all the claims.
2.	Claim 16 is amended in the Response After Final Office Action of 1/14/2022.
3.	 Withdrawn Claims 1-12 and 17-34 are joined for examination.
4.	Claims 1-36 are all the claims under examination.

Information Disclosure Statement
5.	The certified copy of the IDS of 3/9/2022 and the IDS of 1/14/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 13-16 because of following informalities is withdrawn.  
a) Applicants allege that their view of the depictions of the saccharide structures in Claim 16 are “very clear” yet that they have filed an alternate format for such images. No such format is found in the papers as filed on 1/14/2022 nor 3/9/2022. In the interest of compact prosecution, Applicants may wish to file replacement structures at a future date.
Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 13-16 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.

 
Double Patenting
8.	The rejection of Claim 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,023,892 is withdrawn.
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,023,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

9.	The rejection of Claim 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10118969 is withdrawn.
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10118969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The rejection of Claim 36 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10150818 is maintained.
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10150818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 issued claims 1-11 of USPN 10005847 is withdrawn. 
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10005847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112, fourth paragraph
12.	The rejection of Claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject is withdrawn in view of Applicants amendment of Claim 16.


REASONS FOR ALLOWANCE
13.	The following is an examiner’s statement of reasons for allowance: in the interest of compact prosecution, the claims are found to be allowable for all the reasons as found to be the related inventions found to patentable for U.S. Patent No. 10,023,882, U.S. Patent No. 10,118,969, U.S. Patent No. 10,150,818 and U.S. Patent No. 10,005,847.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.	Claims 1-36 are allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643